Dismissed and Memorandum Opinion filed August 12, 2004








Dismissed and Memorandum Opinion filed August 12,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00630-CR
____________
 
CARLOS
GONZALES, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
230th District Court
Harris County,
Texas
Trial Court Cause No. 947,944 
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of forgery  and sentenced to
twelve years= imprisonment on May 9, 2003.  Appellant appealed and we dismissed his
appeal on July 17, 2003 because his sentence was imposed pursuant to a plea
bargain and he had no right of appeal. 
Mandate issued on October 6, 2003.




On May 26, 2004, appellant filed in the trial court an Aout of time motion for new trial,@ which the trial court denied on May
28, 2004.  On June 22, 2004, appellant
filed a notice of appeal from the trial court=s denial of his Amotion for a new trial (out of time).@ 
This appeal followed.
Neither the trial court nor this Court has authority to grant
an out-of-time appeal.  The exclusive
post-conviction remedy in final felony convictions in Texas courts is through a
writ of habeas corpus pursuant to article 11.07 of the Code of Criminal
Procedure.  Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); Tex. Code Crim. Proc. Ann. Art. 11.07
(Vernon Supp. 2004).
Accordingly, the appeal is ordered
dismissed for lack of jurisdiction.
 
PER CURIAM
Judgment
rendered and Memorandum Opinion filed August 12, 2004.
Panel consists
of Justices Yates, Anderson, and Hudson.
Do Not Publish C Tex. R.
App. P. 47.2(b).